 1
     KELSEY BROWN, CA #263109
 2   Mackenzie Legal, PLLC
     1003 Whitman Street
 3   Tacoma, WA 98406

 4   Phone: (206) 300-9063
     Email: kelsey@mackenzielegal.com
 5
     Attorney for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9                                           FRESNO DIVISION

10

11     DAVID GROM,

12                            Plaintiff,                   Case # 1:18-CV-01361−SKO

13          vs.                                            STIPULATED EXTENSION OF TIME

14     COMMISSIONER OF SOCIAL SECURITY                     (Doc. 12)

15                            Defendant.

16           The parties hereby stipulate by counsel and in accordance with the scheduling order

17   Plaintiff shall have a first extension of time to file Plaintiff’s confidential breif, in accordance

18   with the scheduling order. Document 5-1, Section 12. Plaintiff’s counsel has been having health

19   problems and needs more time to prepare the opening brief. Confidential Brief shall now be due

20   on August 15, 2019.

21           The parties stipulate that the Court’s Scheduling Order shall be modified accordingly.

22   Dated
     Page 1 July STIPULATION;
                 29, 2019:      ORDER /s/ Kelsey M Brown
                 [1:18-CV-01361−SKO]  KELSEY MACKENZIE BROWN CA #263109
23

24                                                                                Mackenzie Legal, PLLC
                                                                                    1003 Whitman Street
25                                                                                   Tacoma, WA 98406
                                                                                         (206) 300-9063
26
 1
                                            Mackenzie Legal, PLLC
 2                                          1003 Whitman
                                            Tacoma, WA 98406
 3                                          (206) 300-9063
                                            Attorney for Plaintiff
 4
     Dated July 29, 2019:                   s/ KELSEY M. BROWN for Ellinor Coder
 5                                          ELLINOR CODER
                                            (per e-mail authorization)
 6                                          Special Assistant U.S. Attorney
                                            Office of the General Counsel
 7
                                            Of Attorneys for Defendant
 8

 9

10                                                 ORDER

11            Based on the parties’ above-stipulation (Doc. 12), and for good cause under Fed. R. Civ.

12   P. 16(b)(4) shown, IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up

13   to and including August 15, 2019, to file his Confidential Letter Brief.

              All other deadlines set forth in the Scheduling Order (Doc. 6) are modified accordingly.
14
     IT IS SO ORDERED.
15

16   Dated:     July 30, 2019                                     /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22   Page 2      STIPULATION; ORDER
                 [1:18-CV-01361−SKO]
23

24                                                                              Mackenzie Legal, PLLC
                                                                                  1003 Whitman Street
25                                                                                 Tacoma, WA 98406
                                                                                       (206) 300-9063
26
